Exhibit 10.3

 

VERITIV CORPORATION

EXECUTIVE SEVERANCE PLAN

 

As Amended and Restated Effective September 30, 2020

 

1.            Establishment; Purpose.

 

(a)           Establishment and Restatement. Veritiv Corporation (the “Company”)
established this Veritiv Corporation Executive Severance Plan (the “Plan”), as
set forth in this document, effective as of March 4, 2015 (the “Original
Effective Date”). The Plan is hereby amended and restated, effective as of
September 30 , 2020 (the “Restatement Date”). The Plan, as hereby restated,
shall apply to each Participant who incurs a Qualified Termination on or after
the Restatement Date. The benefits of Participants who incurred a Qualified
Termination prior to the Restatement Date shall be governed by the terms of the
Plan as in effect immediately prior to the Restatement Date.

 

(b)           Purpose. The Plan is designed to provide for financial protection
to certain key executives of the Company and its Affiliates in the event of
unexpected job loss (whether before or in connection with a Change in Control of
the Company), in order to encourage the continued attention of participants who
are expected to make substantial contributions to the success of the Company and
thereby provide for stability and continuity of management.

 

2.            Definitions. For purposes of the Plan, the following terms have
the meanings set forth below:

 

“Accrued Benefits” has the meaning given to that term in Section 4(a)(i) hereof.

 

“Affiliate” means any entity controlled by, controlling, or under common control
with, the Company, where “control” has the meaning given such term under
Rule 405 of the Securities Act of 1933, as amended.

 

“AIP” means the Company’s Annual Incentive Plan, or any successor annual cash
incentive bonus plan.

 

“Annual Base Salary” means the Participant’s annual rate of base salary in
effect as of the Date of Termination.

 

“Board” means the Board of Directors of the Company, as constituted at any time.

 

“Cause” means:

 

(a)            the Participant’s willful and material misconduct or gross
negligence in the performance of the Participant’s duties to the Company which
is demonstrably and materially injurious to the Company or the Participant’s
willful performance of any material act of fraud, malfeasance or
misappropriation of the Company’s property which is demonstrably and materially
injurious to the Company;

 





 

 

(b)            For the CEO Participant, the CEO Participant’s willful and
repeated material failure to substantially perform the Participant’s duties to
the Company or to follow the lawful directives of the Board (other than as a
result of death or Disability), and for any other Participant, such
Participant’s willful and repeated material failure to substantially perform the
Participant’s duties to the Company or to follow the lawful directives of the
Chief Executive Officer or other officer to whom the Participant reports (other
than as a result of death or Disability);

 

(c)            the Participant’s conviction of, or pleading of guilty or nolo
contendere to, a felony or any crime involving moral turpitude; or

 

(d)            the Participant’s willful performance of any material act of
theft or embezzlement.

 

For purposes of this definition, no act, or failure to act, on the Participant’s
part shall be deemed “willful” unless done, or omitted to be done, by
Participant not in good faith and without reasonable belief that the
Participant’s actions or omissions were in the best interests of the Company.

 

Notwithstanding the foregoing, the Participant shall not be deemed to have been
terminated for Cause unless and until (x) a written demand is delivered to the
Participant by the Company which demand specifically identifies, in good faith,
the basis of its determination that “Cause” exists and facts then known to the
Company that support its determination; (y) with respect to subparagraphs
(a) and (b), the Participant is provided at least thirty (30) days following
receipt of such written notice to fully correct in all material respects the
circumstances or conduct giving rise to the Company’s determination that “Cause”
exists, and (z) there shall have been delivered to the Participant, following
the Participant’s failure to cure (to the extent applicable), a written notice,
stating that in the good faith opinion of the Company’s Chief Executive Officer
the Participant was guilty of conduct set forth above in this definition and
specifying the particulars thereof in detail.

 

“CEO Participant” means the Company’s Chief Executive Officer or person acting
as such on an interim basis.

 

“Change in Control” shall mean the first to occur of any of the following
events:

 

(a)            the acquisition, directly or indirectly, by any person (which,
for purposes of this definition, shall include a “group” (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended)) of beneficial
ownership of more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding voting securities, other than any such acquisition by
the Company, any of its Affiliates or any employee benefit plan of the Company
or any of its Affiliates;

 

(b)            the merger, consolidation or other similar transaction involving
the Company, as a result of which persons who were holders of voting securities
of the Company immediately prior to such merger, consolidation, or other similar
transaction do not immediately thereafter beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power entitled
to vote generally in the election of directors of the merged or consolidated
company;

 



2

 

 

(c)            within any 24-month period, the Incumbent Directors shall cease
to constitute at least a majority of the Board;

  

(d)            the approval by the Company’s shareholders of the liquidation or
dissolution of the Company other than a liquidation of the Company into any
Affiliate or a liquidation as a result of which persons who were holders of
voting securities of the Company immediately prior to such liquidation own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power entitled to vote generally in the election of directors of the entity that
holds substantially all of the assets of the Company following such event; or

 

(e)            the sale, transfer or other disposition of all or substantially
all of the assets of the Company to one or more persons that are not,
immediately prior to such sale, transfer or other disposition, Affiliates of the
Company;

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur if the Company files for bankruptcy, liquidation or reorganization under
the United States Bankruptcy Code or as a result of any restructuring that
occurs as a result of any such filing or proceeding.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation and Leadership Development Committee of the
Board, or its delegate.

 

“Company” means Veritiv Corporation and any successor to its business or assets,
by operation of law or otherwise.

 

“Date of Termination” means: (i) if the Participant’s employment is terminated
by the Company for Cause or due to Disability, or by the Participant for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein within 30 calendar days after such notice, as the case may be;
(ii) if the Participant’s employment is terminated by the Company other than for
Cause or Disability, or if the Participant voluntarily resigns without Good
Reason, the date on which the terminating party notifies the other party that
such termination shall be effective, provided that on a voluntary resignation
without Good Reason, the Company may, in its sole discretion, make such
termination effective on any date it elects in writing between the date of the
notice and the proposed date of termination specified in the notice; or (iii) if
the Participant’s employment is terminated by reason of death, the date of death
of Participant.

 

“Disability” means “disability” as such term is defined in the long-term
disability insurance plan or program of the Company or any Affiliate then
covering the Participant; provided that in the case of any Participant who, as
of the date of determination, is a party to an employment agreement with the
Company or any Affiliate of the Company that employs such individual (including,
without limitation, an offer letter), “Disability” shall have the meaning, if
any, specified in such agreement.

 

“Employee” means a full-time salaried employee of the Company or an Affiliate.

 



3

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

  

“Good Reason” means the occurrence of any of the following events, without the
express written consent of the Participant, unless such events are fully
corrected in all material respects by the Company within 30 calendar days
following written notification by the Participant to the Company of the
occurrence of one of the reasons set forth below:

 

(a)            For the CEO Participant, a material diminution in the
Participant’s authority, duties or responsibilities, and for any other
Participant, within the time period referenced in Section 4(a)(ii)(B) relating
to a change in control, a material diminution in Participant’s authority, duties
or responsibilities;

 

(b)            For the CEO Participant, a diminution in the Participant’s Annual
Base Salary or Target Annual Incentive percentage of base salary, or failure to
pay any material compensation or benefits due to the participant, and for any
other Participant, a material diminution in the Participant’s Annual Base Salary
or Target Annual Incentive percentage of base salary, or failure to pay any
material compensation or benefits due to the participant;

 

(c)            a relocation of the Participant’s primary work location by more
than 50 miles from the Participant’s office location immediately prior to such
relocation and no nearer Participant’s residence at such time; or

 

(d)            any material failure by the Company to satisfy any of its
obligations under any applicable employment agreement or offer letter with the
Participant.

 

A Participant must provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within 90 days after
the first occurrence of such circumstances, and must actually terminate
employment within 30 days following the expiration of the Company’s 30-day cure
period described above. Otherwise, any claim of such circumstances as “Good
Reason” shall be deemed irrevocably waived by the Participant.

 

“Incumbent Directors” means individuals who, on the Effective Date, constitute
the Board; provided that any individual becoming a Director subsequent to the
Effective Date whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for Director without
objection to such nomination) shall be an Incumbent Director. No individual
initially elected as a director of the Company as a result of an actual or
threatened election contest or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be an Incumbent Director.

 

“Notice of Termination” means a written notice which (i) indicates the specific
termination provision in this Plan relied upon, (ii) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Participant’s employment under the provision so
indicated and (iii) if the Date of Termination is other than the date of receipt
of such notice, specifies the termination date (which date shall be not more
than 30 calendar days after the giving of such notice).

 



4

 

 

“Other Benefits” has the meaning given to that term in Section 4(a)(vii) hereof.

 

“Participant” means a CEO Participant, a Tier 1 Participant, or an Employee who
is designated as a Tier 2 Participant by the Committee and who meets the
eligibility requirements of Section 3(a) hereof, until such time as the
Participant’s participation ceases in accordance with Section 3(b) hereof.

 

“Qualified Termination” means any termination of a Participant’s employment:
(i) by the Company other than for Cause, Disability or death; or (ii) by a CEO
Participant or a Tier 1 Participant for Good Reason.

 

“Release” has the meaning given to that term in Section 5 hereof.

 

“Section 409A” has the meaning give to that term in Section 21(a) hereof.

 

“Target Annual Incentive” means a Participant’s target bonus opportunity under
the AIP for the fiscal year in which the Participant’s Qualified Termination
occurs.

 

“Tier A Participant” means those Tier 1 Participants serving in their capacities
as such as of the Effective Date, and the CEO Participant.

 

“Tier 1 Participant” means, except as otherwise provided in Section 3 hereof, an
Employee of the Company serving in a position of Senior Vice President, or a
more senior position, in either case with a direct reporting relationship to the
Chief Executive Officer of the Company, other than the CEO Participant.

 

“Tier 2 Participant” means a Participant other than a Tier 1 Participant.

 

3.            Participation.

 

(a)           Designation of Participants. Eligibility to participate in the
Plan shall be limited to the CEO Participant, the Tier 1 Participants, and other
key Employees of the Company and its Affiliates who are designated as Tier 2
Participants by the Committee, in its sole discretion. The Committee shall limit
the class of persons designated as Tier 2 Participants in the Plan to a “select
group of management or highly compensated employees,” within the meaning of
Sections 201, 301 and 401 of ERISA. In lieu of expressly designating Tier 2
Participants for Plan participation, the Committee may establish eligibility
criteria (consistent with the provisions of this Section 3(a)) providing for
participation of one or more Tier 2 Participants who satisfy such criteria.
Notwithstanding the foregoing, an Employee who is a party to an employment
agreement or offer letter with the Company or an Affiliate that provides for
severance benefits shall not be eligible to participate in this Plan, unless
such Employee is designated as a Participant by the Committee and such Employee
executes any and all documentation as required by the Company to waive all
rights to severance benefits under such employment agreement or offer letter.

 

(b)           Duration of Participation. A Participant shall cease to be a
Participant in this Plan if: (i) the Participant ceases to be employed by the
Company or an Affiliate, unless such Participant is then entitled to a severance
benefit as provided in Section 4(a) of this Plan; or (ii) the Committee removes
the Employee as a Participant by notice to the Employee in accordance with
Section 16 hereof. Further, participation in this Plan is subject to the
unilateral right of the Committee to terminate or amend the Plan in whole or in
part as provided in Section 17 hereof. Notwithstanding anything herein to the
contrary, a Participant who is then entitled to a severance benefit as provided
in Section 4(a) of this Plan shall remain a Participant in this Plan until the
amounts and benefits payable under this Plan have been paid or provided to the
Participant in full. Any severance benefits to be provided to a Participant
under this Plan are subject to all of the terms and conditions of the Plan,
including Sections 5 and 7.

 



5

 

 

(c)           No Employment Rights. Participation in the Plan does not alter the
status of a Participant as an at-will employee, and nothing in the Plan will
limit or affect in any manner the right of the Company or an Affiliate to
terminate the employment or adjust the compensation of a Participant at any time
and for any reason (with or without Cause).

 

4.            Severance Benefits.

 

(a)           Qualified Termination. Subject to compliance with Sections 5 and 7
hereof, in the event that a Participant incurs a Qualified Termination, the
Participant shall be entitled to the compensation and benefits set forth in this
Section 4(a):

 

(i)            Accrued Benefits. The Company shall pay or provide to the
Participant the sum of: (A) the Participant’s Annual Base Salary earned through
the Date of Termination, to the extent not previously paid; (B) any incentive
bonus earned but unpaid under the AIP with respect to the fiscal year ending on
or preceding the Date of Termination; (C) any accrued but unused vacation time
in accordance with Company policy; and (D) reimbursement for any unreimbursed
business expenses incurred through the Date of Termination in accordance with
Company policy (the sum of the amounts described in clauses (A) through
(D) shall be referred to as the “Accrued Benefits”). The Accrued Benefits shall
be paid in a single lump sum within 60 calendar days after the Date of
Termination or such earlier date as may be required by the applicable Company
plan or policy or by applicable law.

 

(ii)            Severance Payments.

 

(A)            Termination not in Connection with Change in Control. Subject to
Section 5 hereof, if the Participant’s Qualified Termination occurs prior to a
Change in Control and not under the circumstances described in
Section 4(a)(ii)(B) below, the Company shall make severance payments to the
Participant, in installments over the applicable period in accordance with the
Company’s regular payroll practices in effect at the Date of Termination, as
follows:

 

I.            CEO Participant. If the Participant is a CEO Participant, the
Company shall continue to pay to the Participant his or her Annual Base Salary
for the twenty-four (24) month period commencing on the Date of Termination.

 

II.            Tier 1 Participants. If the Participant is a Tier 1 Participant,
the Company shall continue to pay to the Participant his or her Annual Base
Salary for the eighteen (18) month period commencing on the Date of Termination.

 



6

 

 

III.            Tier 2 Participants. If the Participant is a Tier 2 Participant,
the Company shall continue to pay to the Participant his or her Annual Base
Salary for the twelve (12) month period commencing on the Date of Termination.

 

(B)             Termination in Connection with Change in Control. Subject to
Section 5 and to Section 21(a) hereof, if the Participant’s Qualified
Termination occurs within two (2) years after a Change in Control, or within six
(6) months prior to a Change in Control and the Participant can demonstrate that
his or her Qualified Termination occurred at the request of a third party who
had taken steps reasonably calculated to effect a Change in Control, the Company
shall make a severance payment to the Participant as follows:

 

I.            CEO Participant. If the Participant is a CEO Participant, the
Company shall make a single lump sum payment to the Participant equal to two
(2) times the sum of (x) the Participant’s Annual Base Salary and (y) the
Participant’s Target Annual Incentive.

 

II.            Tier 1 Participants. If the Participant is a Tier 1 Participant,
the Company shall make a single lump sum payment to the Participant equal to two
(2) times the sum of (x) the Participant’s Annual Base Salary and (y) the
Participant’s Target Annual Incentive.

 

III.            Tier 2 Participants. If the Participant is a Tier 2 Participant,
the Company shall make a single lump sum payment to the Participant equal to the
sum of (x) the Participant’s Annual Base Salary and (y) the Participant’s Target
Annual Incentive.

 

(C)             Severance Payment Date. Any severance payable pursuant to this
Section 4(a)(ii) will be paid or commence to be paid, as applicable, on the
first payroll date following the sixtieth (60th) day following the Date of
Termination, provided however that the Release has become effective and
irrevocable in accordance with its terms by the sixtieth (60th) day following
the Date of Termination, and further provided that any installment payment that
would have been made in such sixty (60) day period shall be made on a “catch up”
basis on such first payroll date following the sixtieth (60th) day following the
Date of Termination. In the event that (i) a Participant who has incurred a
Qualified Termination commences receipt of severance in accordance with
Section 4(a)(ii)(A); (ii) a Change in Control occurs within six (6) months
following the applicable Date of Termination; and (iii) the Participant
demonstrates that his or her Qualified Termination occurred at the request of a
third party who had taken steps reasonably calculated to effect such Change in
Control, then payment of severance pursuant to Section 4(a)(ii)(A) shall cease,
and such Participant shall be entitled to receive, within thirty (30) days
following the Change in Control, a lump sum in the amount set forth in
Section 4(a)(ii)(B)(I), (II) or (III), as applicable, less the aggregate
severance amounts paid to the Participant pursuant to
Section 4(a)(ii)(A) through the date of the Change in Control.

 



7

 

 

(iii)            Pro-Rated Annual Incentive Bonus.

 

(A)            Termination not in Connection with Change in Control. Subject to
Section 5 hereof, if the Participant’s Qualified Termination occurs prior to a
Change in Control and not under the circumstances described in
Section 4(a)(ii)(B) above, and further provided that the Participant’s Qualified
Termination occurs after June 30 of the fiscal year in which the Participant’s
Qualified Termination occurs, the Company shall pay to the Participant a
pro-rata portion of the Participant’s annual incentive bonus under the AIP for
such fiscal year based on the actual results for such year. Such pro-rata bonus
payout will be determined by multiplying the amount of the bonus which would be
due for the full fiscal year as determined in accordance with the immediately
preceding sentence by a fraction, the numerator of which is the number of days
during the fiscal year of the Qualified Termination that the Participant is
employed by the Company and the denominator of which is 365. Any pro-rated
annual incentive bonus payable pursuant to this Section 4(a)(iii)(A) shall be
paid at the same time that bonuses for such year are paid to other senior
executives of the Company under the AIP, and in lieu of (and not in duplication
of) any amount otherwise payable to the Participant under the AIP for such
fiscal year.

 

(B)            Termination in Connection with Change in Control. Subject to
Section 5 hereof, if the Participant’s Qualified Termination occurs under the
circumstances described in Section 4(a)(ii)(B) above, the Company shall pay to
the Participant a pro-rata portion of the Participant’s Target Annual Incentive
for the fiscal year in which the Participant’s Qualified Termination occurs.
Such pro-rata bonus payout will be determined by multiplying the Participant’s
Target Annual Incentive by a fraction, the numerator of which is the number of
days during the fiscal year of the Qualified Termination that the Participant is
employed by the Company and the denominator of which is 365. The pro-rated
Target Annual Incentive payable pursuant to this Section 4(a)(iii)(B) shall be
paid in a single lump sum at the same time and in the same manner as the
severance payments made pursuant to Section 4(a)(ii)(C), and in lieu of (and not
in duplication of) any amount otherwise payable to the Participant under the AIP
for such fiscal year.

 

(iv)            Welfare Benefits. Subject to Section 5 hereof and the
Participant’s timely election of continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for the
Participant and his or her eligible dependents, and the Participant’s continued
copayment of premiums associated with such coverage, the Company shall reimburse
the Participant, on a monthly basis, for (or pay on Participant’s behalf) the
portion of the costs of continued health benefits for the Participant and the
Participant’s covered dependents equal to the amount that the Company was paying
immediately prior to such Qualified Termination, with such reimbursement to
continue for the Welfare Benefit Period (as defined below); provided that the
Participant is eligible and remains eligible for COBRA coverage. The Company may
modify its obligation under this Section 4(a)(iv) to the extent reasonably
necessary to avoid any penalty or excise taxes imposed on it in connection with
the continued payment of premiums by the Company under the Patient Protection
and Affordable Care Act of 2010, as amended. For purposes of this
Section 4(a)(iv) the “Welfare Benefit Period” means: (A) if the Participant is a
CEO Participant, the twenty-four (24) month period following the Participant’s
Qualified Termination, or until such earlier date on which COBRA coverage for
the Participant and his or her covered dependents terminates in accordance with
COBRA; (B) if the Participant is a Tier 1 Participant, the eighteen (18) month
period following the Participant’s Qualified Termination, or until such earlier
date on which COBRA coverage for the Participant and his or her covered
dependents terminates in accordance with COBRA; or (C) if the Participant is a
Tier 2 Participant, the twelve (12) month period following the Participant’s
Qualified Termination, or until such earlier date on which COBRA coverage for
the Participant and his or her covered dependents terminates in accordance with
COBRA.

 



8

 

 

(v)            Outplacement. Subject to Section 5 hereof, the Company shall, at
its sole expense as incurred, provide the Participant with outplacement services
from a recognized outplacement service provider selected by the Company;
provided that (i) the cost to the Company shall not exceed $10,000, and (ii) in
no event shall the outplacement services be provided more than six (6) months
after the Participant’s Qualified Termination.

 

(vi)            Accelerated Vesting of Equity-Based Awards. To the extent not
otherwise provided for in a Company incentive plan or award agreement and
subject to Section 5 hereof, in the event of a Qualified Termination of a Tier A
Participant, any unvested equity or equity-based award owned by the participant
shall vest on a pro-rata basis through the Participant’s Date of Termination. To
the extent that, prior to such Participant’s Qualified Termination, the vesting
of an equity or equity-based award is otherwise conditioned on the achievement
of one or more performance goals, the pro-rated amount of any such award that
becomes vested under this Section 4(a)(vi) will be based on actual results, as
determined after the end of the applicable performance period.

 

(vii)            Other Benefits. To the extent not theretofore paid or provided,
the Company shall pay or provide, or cause to be paid or provided, to the
Participant (or his or her beneficiary or estate) any other amounts or benefits
required to be paid or provided or which the Participant is eligible to receive
under any plan, program, policy or practice or contract or agreement of the
Company, including any benefits to which the Participant is entitled under
Part 6 of Subtitle B of Title I of ERISA (such other amounts and benefits shall
be hereinafter referred to as the “Other Benefits”) in accordance with the terms
and normal procedures of each such plan, program, policy or practice or contract
or agreement, based on accrued and vested benefits through the Date of
Termination.

 

(b)           Other Terminations. If a Participant’s employment is terminated
for Cause or as a result of the Participant’s Disability or death, or if the
Participant voluntarily terminates his or her employment for any reason, then
the Company shall pay or provide to the Participant the Accrued Benefits,
payable in accordance with Section 4(a)(i) of this Plan, and the Other Benefits,
and no further amounts shall be payable to the Participant under this Section 4
after the Date of Termination.

 



9

 

 

(c)           Notice of Termination. Any termination by the Company for Cause,
or by Participant for Good Reason, shall be communicated by Notice of
Termination to the Participant in accordance with Section 16. The failure by the
Company or the Participant to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of the Company or the Participant hereunder or preclude the
Company or the Participant from asserting such fact or circumstance in enforcing
the Company’s or the Participant’s rights hereunder.

 

(d)           Resignation from All Positions. Notwithstanding any other
provision of this Plan, upon the termination of a Participant’s employment for
any reason, unless otherwise requested by the Company, the Participant shall
immediately resign from all officer and director positions that he or she may
hold with the Company and its Affiliates. As a condition of receiving any
severance benefits under this Plan, each Participant shall execute any and all
documentation to effectuate such resignations upon request by the Company, but
he or she shall be treated for all purposes as having so resigned upon
termination of his or her employment, regardless of when or whether he or she
executes any such documentation.

 

5.            Release. Notwithstanding anything contained herein to the
contrary, the Company shall not be obligated to provide any severance payment or
benefit under Section 4(a)(ii), (iii), (iv), (v) or (vi) hereof unless: (a) the
Participant first executes and delivers to the Company within 45 calendar days
after the Date of Termination a fully executed general release of claims
substantially in the form attached hereto as Appendix A, with such changes as
the Company may determine to be required or reasonably advisable in order to
make such agreement and release enforceable and otherwise compliant with
applicable law (the “Release”); (b) the Participant does not timely revoke the
Release; and (c) the Release becomes effective and irrevocable in accordance
with its terms on or before the sixtieth (60th) day following the Date of
Termination.

 

6.            No Mitigation. In no event shall a Participant be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Participant under any of the provisions of this Plan and
such amounts shall not be reduced whether or not the Participant obtains other
employment.

 

7.            Restrictive Covenants. The Company’s payment obligations and a
Participant’s right, if any, to severance benefits under Section 4(a) hereof
shall immediately cease in the event the Committee determines, in its sole
discretion, that the Participant has engaged, or has threatened to engage, in
any of the following activities: (i) an activity of competition, as specified in
any covenant not to compete set forth in any agreement between the Participant
and the Company or an Affiliate, during the period of restriction specified in
the agreement prohibiting the Participant from engaging in such activity;
(ii) an activity of solicitation (including solicitation of employees and
customers of the Company or an Affiliate), as specified in any covenant not to
solicit set forth in any agreement between the Participant and the Company or an
Affiliate, during the period of restriction specified in the agreement
prohibiting the Participant from engaging in such activity; (iii) the disclosure
or use of confidential information in violation of any covenant not to disclose
set forth in any agreement between the Participant and the Company or an
Affiliate; (iv) the violation of any development and inventions, ownership of
works, or similar provision set forth in any agreement between the Participant
and the Company or an Affiliate; (v) the failure to return any property or
information of the Company or an Affiliate, as required by the Company’s
policies; or (vii) an activity that the Committee determines entitles the
Company to seek recovery from the Participant under any compensation recoupment
or clawback policy maintained by the Company as in effect on the Date of
Termination. Any such cessation of payment shall not reduce any monetary damages
that may be available to the Company as a result of such breach.

 



10

 

 

8.            Effect on Other Plans, Agreements and Benefits.

 

(a)           Relation to Other Benefits. Unless otherwise provided herein,
nothing in this Plan shall prevent or limit a Participant’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or its Affiliates for which the Participant may qualify, nor, except as
explicitly set forth in this Plan, shall anything herein limit or otherwise
affect such rights as a Participant may have under any other contract or
agreement with the Company or any of its Affiliates. Further, the Participant’s
voluntary termination of employment, with or without Good Reason, shall in no
way affect the Participant’s ability to terminate employment by reason of the
Participant’s “retirement” under, or to be eligible to receive benefits under,
any compensation and benefits plans, programs or arrangements of the Company or
its Affiliates, including, without limitation, any retirement or pension plans
or arrangements or substitute plans adopted by the Company, its Affiliates or
their respective successors, and any termination which otherwise qualifies as
Good Reason shall be treated as such even it is also a “retirement” for purposes
of any such plan. Any economic or other benefit to a Participant under this Plan
will not be taken into account in determining any benefits to which the
Participant may be entitled under any profit-sharing, retirement, workers
compensation or other benefit or compensation plan maintained by the Company and
its Affiliates (except to the extent provided otherwise in any such plan with
respect to Accrued Benefits).

 

(b)           Non-Duplication. Notwithstanding the foregoing provisions of
Section 8(a), and except as specifically provided below, any severance benefits
received by a Participant pursuant to this Plan shall be in lieu of any general
severance policy or other severance plan maintained by the Company or its
Affiliates (other than a stock option, restricted stock, share or unit,
performance share or unit, long-term transition incentive award, supplemental
retirement, deferred compensation or similar plan or agreement which may contain
provisions operative on a termination of the Participant’s employment or may
incidentally refer to accelerated vesting or accelerated payment upon a
termination of employment). Further, as a condition of participating in this
Plan, each Participant who is a party to an employment agreement or offer letter
with the Company or an Affiliate that otherwise would provide for severance
benefits acknowledges and agrees that the severance benefits payable under this
Plan shall be in lieu of and in full substitution for (and not in duplication
of), any right to severance benefits under any such employment agreement or
offer letter with the Company or an Affiliate. In addition, while Participants
shall not be entitled to receive severance payments under both Sections
4(a)(ii)(A) and 4(a)(ii)(B) for the same Qualified Termination, in the event a
Participant’s Qualified Termination occurs within the time period specified in
Section 4(a)(ii)(B), such Participant shall be entitled to the higher severance
payments provided for in Section 4(a)(ii)(B).

 



11

 

 

9.            Certain Tax Matters. In the event it shall be determined that any
payment or distribution by the Company or any of its Affiliates to or for the
benefit of a Participant (whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise) (the “Total
Payments”), is or will be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Total Payments shall be reduced to the
maximum amount that could be paid to the Participant without giving rise to the
Excise Tax (the “Safe Harbor Cap”), if the net after-tax benefit to the
Participant after reducing the Participant’s Total Payments to the Safe Harbor
Cap is greater than the net after-tax (including the Excise Tax) benefit to the
Participant without such reduction. The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first the payments made
pursuant to Section 4(a)(ii) of this Plan, then to the payments made pursuant to
Section 4(a)(iii) of this Plan, then to the payments made pursuant to
Section 4(a)(v) of this Plan, then to the benefits provided pursuant to
Section 4(a)(iv) of this Plan, and then to any other payment that triggers such
Excise Tax in the following order: (i) reduction of cash payments,
(ii) cancellation of accelerated vesting of performance-based equity awards
(based on the reverse order of the date of grant), (iii) cancellation of
accelerated vesting of other equity awards (based on the reverse order of the
date of grant), and (iv) reduction of any other payments due to the Participant
(with benefits or payments in any group having different payment terms being
reduced on a pro-rata basis). All mathematical determinations, and all
determinations as to whether any of the Total Payments are “parachute payments”
(within the meaning of Section 280G of the Code), that are required to be made
under this paragraph, including determinations as to whether the Total Payments
to Participant shall be reduced to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made at the Company’s
expense by the Company’s then current independent auditors, or such other
nationally recognized accounting or valuation firm selected by the Committee
prior to the relevant Change in Control.

 

10.         Administration. The Committee shall have complete discretion to
interpret where necessary all provisions of the Plan (including, without
limitation, by supplying omissions from, correcting deficiencies in, or
resolving inconsistencies or ambiguities in, the language of the Plan), to make
factual findings with respect to any issue arising under the Plan, to determine
the rights and status under the Plan of Participants or other persons, to
resolve questions (including factual questions) or disputes arising under the
Plan and to make any determinations with respect to the benefits payable under
the Plan and the persons entitled thereto as may be necessary for the purposes
of the Plan. Without limiting the generality of the foregoing, the Committee is
hereby granted the authority (a) to determine whether a particular Employee is a
Participant, and (b) to determine if a person is entitled to benefits hereunder
and, if so, the amount and duration of such benefits. The Committee may
delegate, subject to such terms as the Committee shall determine, any of its
authority hereunder to one or more officers of the Company. In the event of such
delegation, all references to the Committee in this Plan shall be deemed
references to such delegates as it relates to those aspects of the Plan that
have been delegated. The Committee’s determination of the rights of any person
hereunder shall be final and binding on all persons.

 

11.         Claims for Benefits.

 

(a)           Filing a Claim. Any Participant or beneficiary who wishes to file
a claim for benefits under the Plan shall file his or her claim in writing with
the Committee.

 



12

 

 

(b)          Review of a Claim. The Committee shall, within 90 calendar days
after receipt of such written claim (unless special circumstances require an
extension of time, but in no event more than 180 calendar days after such
receipt), send a written notification to the Participant or beneficiary as to
its disposition. If the claim is wholly or partially denied, such written
notification shall (i) state the specific reason or reasons for the denial,
(ii) make specific reference to pertinent Plan provisions on which the denial is
based, (iii) provide a description of any additional material or information
necessary for the Participant or beneficiary to perfect the claim and an
explanation of why such material or information is necessary, and (iv) set forth
the procedure by which the Participant or beneficiary may appeal the denial of
his or her claim, including, without limitation, a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA following an adverse
determination on appeal.

 

(c)           Appeal of a Denied Claim. If a Participant or beneficiary wishes
to appeal the denial of his or her claim, he or she must request a review of
such denial by making application in writing to the Committee within 60 calendar
days after receipt of such denial. Such Participant or beneficiary (or his or
her duly authorized legal representative) may, upon written request to the
Committee, review any documents pertinent to his or her claim, and submit in
writing, issues and comments in support of his or her position. A Participant or
beneficiary who fails to file an appeal within the 60-day period set forth in
this Section 11(c) shall be prohibited from doing so at a later date or from
bringing an action under ERISA.

 

(d)           Review of a Claim on Appeal. Within 60 calendar days after receipt
of a written appeal (unless the Committee determines that special circumstances,
such as the need to hold a hearing, require an extension of time, but in no
event more than 120 calendar days after such receipt), the Committee shall
notify the Participant or beneficiary of the final decision. The final decision
shall be in writing and shall include (i) specific reasons for the decision,
written in a manner calculated to be understood by the claimant, (ii) specific
references to the pertinent Plan provisions on which the decision is based,
(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents relevant to
the claim for benefits, and (iv) a statement describing the claimant’s right to
bring an action under Section 502(a) of ERISA.

 

(e)           Legal Fees and Expenses. If a Participant institutes any legal
action in seeking to obtain or enforce, or is required to defend in any legal
action the validity or enforceability of, any right or benefit provided by this
Plan, the Company shall pay or reimburse (within 30 days following the Company’s
receipt of an invoice from the Participant) the Participant’s reasonable legal
fees and expenses (including without limitation, any and all court costs and
reasonable attorneys’ fees and expenses) incurred by the Participant in
connection with or as a result of any such legal action. Notwithstanding the
foregoing, if the Participant does not prevail (after exhaustion of all
available judicial remedies) in respect of at least one claim by the Participant
or by the Company hereunder, then no further reimbursement for legal fees and
expenses shall be due to the Participant in respect of such claim and the
Participant shall refund any amounts previously reimbursed hereunder with
respect to such legal action.

 



13

 

 

12.          Participants Deemed to Accept Plan. By accepting any payment or
benefit under the Plan, each Participant and each person claiming under or
through any such Participant shall be conclusively deemed to have indicated his
or her acceptance and ratification of, and consent to, all of the terms and
conditions of the Plan and any action taken under the Plan by the Committee, the
Company or its Affiliates, in any case in accordance with the terms and
conditions of the Plan.

 

13.          Successors.

 

(a)           Company Successors. This Plan shall bind any successor of the
Company, its assets or its businesses (whether direct or indirect, by purchase,
merger, consolidation or otherwise), in the same manner and to the same extent
that the Company would be obligated under this Plan if no succession had taken
place. The Company shall require any such successor to expressly assume and
agree to perform this Plan in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

 

(b)           Participant Successors. The rights of a Participant to receive any
benefits hereunder shall not be assignable, transferable or delegable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by his or her will or by the laws of descent and distribution and, in
the event of any attempted assignment or transfer contrary to this
Section 13(b), the Company shall have no liability or obligation to pay any
amount so attempted to be assigned, transferred or delegated.

 

14.          Unfunded Status. All payments pursuant to the Plan shall be made
from the general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.

 

15.          Withholding. The Company and its Affiliates may withhold from any
amounts payable under this Plan all federal, state, city or other taxes as the
Company and its Affiliates are required to withhold pursuant to any law or
government regulation or ruling.

 

16.          Notices. Any notice provided for in this Plan shall be in writing
and shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient. Notices
to Participant shall be sent to the address of Participant most recently
provided to the Company. Notices to the Company should be sent to Veritiv
Corporation, 1000 Abernathy Road NE, Building 400, Suite 1700, Atlanta, GA
30328, Attention: General Counsel. Notice and communications shall be effective
on the date of delivery if delivered by hand, on the first business day
following the date of dispatch if delivered utilizing overnight courier, or
three business days after having been mailed, if sent by first class mail.

 

17.          Amendments; Termination. The Committee expressly reserves the
unilateral right, at any time and from time to time after providing twelve (12)
months’ prior written notice to the impacted Participant or Participants,
without the consent of the impacted Participant or Participants, to amend or
terminate the Plan in whole or in part, including without limitation to remove
individuals as Participants or to modify or eliminate all or any benefits under
Section 4 hereof; provided that (a) no such action shall impair the rights of a
Participant who previously has incurred a Qualified Termination unless such
amendment, modification, removal or termination is agreed to in a writing signed
by the Participant and the Company, (b) no such action shall impair the rights
of a Tier A Participant on or before June 30, 2019, unless such amendment,
modification, removal or termination is agreed to in a writing signed by the
Tier A Participant and the Company, (c) no such action shall impair the rights
of the CEO Participant, unless such amendment, modification, removal or
termination is agreed to in a writing signed by the CEO Participant and the
Company, and (d) the Plan may not be terminated or amended within six (6) months
before or two (2) years after a Change in Control in any manner that would
adversely affect the benefits to be provided to any Participant under the Plan.

 



14

 

 

18.          Governing Law. This Plan shall be governed, construed, interpreted
and enforced in accordance with the substantive laws of the State of Delaware,
without regard to conflicts of law principles.

 

19.          Severability. Whenever possible, each provision of this Plan shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Plan is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Plan shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

20.          Headings. Headings in this Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.

 



15

 

 

21.          Section 409A.

 

(a)            In General. Section 409A of the Code (“Section 409A”) imposes
payment restrictions on “nonqualified deferred compensation” (i.e., potentially
including payments owed to a Participant upon termination of employment).
Failure to comply with these restrictions could result in negative tax
consequences to a Participant, including immediate taxation, interest and a 20%
additional income tax. It is the Company’s intent that this Plan be exempt from
the application of, or otherwise comply with, the requirements of Section 409A.
Specifically, any taxable benefits or payments provided under this Plan are
intended to qualify for the “short-term deferral” exception to Section 409A to
the maximum extent possible, and to the extent they do not so qualify, are
intended to qualify for the involuntary separation pay exceptions to
Section 409A, to the maximum extent possible. Each installment of any taxable
benefits or payments provided under this Plan is intended to be treated as a
separate payment for purposes of Section 409A. To the extent that Section 409A
is applicable to any taxable benefit or payment, and if a Participant is a
“specified employee” as determined by the Company in accordance with
Section 409A, then notwithstanding any provision in this Plan to the contrary
and to the extent required to comply with Section 409A, all such amounts that
would otherwise be paid or provided to such Participant during the first six
months following the Date of Termination shall instead be accumulated through
and paid or provided (without interest) on the first business day following the
six-month anniversary of the Date of Termination. Notwithstanding any provision
of this Plan to the contrary, but only to the extent required to comply with
Section 409A, any severance payable pursuant to Section 4(a)(ii)(B) of this
Agreement shall be paid (i) in a lump sum if the Change in Control constitutes a
“change in control event” within the meaning of Treasury Regulation §
1.409A-3(i)(5), or (ii) in installments over the applicable 24-month (CEO
Participant and Tier 1 Participants) or 12-month (Tier 2 Participants) period if
the Change in Control does not constitute a “change in control event” within the
meaning of Treasury Regulation § 1.409A-3(i)(5). With regard to any provision
herein that provides for reimbursement of costs and expenses or in-kind
benefits, except as permitted by Section 409A: (i) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit; (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; and (iii) such payments shall be made on or before the last day of
the Participant’s taxable year following the taxable year in which the expense
occurred, or such earlier date as required hereunder.

 

(b)            Separation from Service. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Plan providing for
the payment of any amounts or benefits subject to Section 409A upon or following
a termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and the Participant is no longer
providing services (at a level that would preclude the occurrence of a
“separation from service” within the meaning of Section 409A) to the Company or
its Affiliates as an employee or consultant, and for purposes of any such
provision of this Plan, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A.

 

[END OF DOCUMENT]

 



16

 

 

APPENDIX A

GENERAL RELEASE

 

This General Release (this “Release”) is entered into by and between
____________________________ (“Executive”) and Veritiv Corporation (the
“Company”) as of the ____ day of _____________ 20__.

 

1.            Employment Status. Executive’s employment with the Company and its
affiliates terminated effective as of __________________________, 20__. As used
in this Release, the term “affiliate” will mean any entity controlled by,
controlling, or under common control with, the Company.

 

2.            Resignation from All Positions. Effective as of the date of my
termination of employment, I hereby resign from all officer and director
positions that I may hold with the Company and its affiliates.

 

3.            Payments and Benefits. Upon the effectiveness of the terms set
forth herein, the Company will provide Executive with the benefits set forth in
Section 4(a) of the Veritiv Corporation Executive Severance Plan (the “Severance
Plan”), upon the terms, and subject to the conditions, of the Severance Plan.

 

4.            No Admission of Liability. This Release does not constitute an
admission by the Company or its affiliates or their respective officers,
directors, partners, agents, or employees, or by Executive, of any unlawful acts
or of any violation of federal, state or local laws.

 

5.            Claims Released by Executive. In consideration of the payments and
benefits set forth in Section 4(a) of the Severance Plan, Executive for
himself/herself, his/her heirs, administrators, representatives, executors,
successors and assigns (collectively, “Releasors”) does hereby irrevocably and
unconditionally release, acquit and forever discharge the Company, its
respective affiliates and their respective predecessors, successors and assigns
(the “Veritiv Group”) and each of its officers, directors, partners, agents, and
former and current employees, including without limitation all persons acting
by, through, under or in concert with any of them (collectively, “Releasees”),
and each of them, from any and all claims, demands, actions, causes of action,
costs, expenses, attorney fees, and all liability whatsoever, whether known or
unknown, fixed or contingent, which Executive has, had, or may ever have against
the Releasees relating to or arising out of Executive’s employment or separation
from employment with the Veritiv Group, from the beginning of time and up to and
including the date Executive executes this Release. This Release includes,
without limitation: (a) law or equity claims; (b) contract (express or implied)
or tort claims; (c) claims for wrongful discharge, retaliatory discharge,
whistle blowing, libel, slander, defamation, unpaid compensation, wage and hour
violations, intentional infliction of emotional distress, fraud, public policy
contract or tort, and implied covenant of good faith and fair dealing, whether
based in common law or any federal, state or local statute; (d) claims under or
associated with any of the Veritiv Group’s incentive compensation plans or
arrangements; (e) claims arising under any federal, state, or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, sexual orientation, or any other form of
discrimination, harassment, or retaliation (including without limitation under
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964 as amended by
the Civil Rights Act of 1991, the Equal Pay Act of 1963, and the Americans with
Disabilities Act of 1990, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the
Uniformed Services Employment and Reemployment Rights Act of 1994, the Lilly
Ledbetter Fair Pay Act, or any other foreign, federal, state or local law or
judicial decision); (f) claims arising under the Employee Retirement Income
Security Act; and (g) any other statutory or common law claims related to
Executive’s employment with the Veritiv Group or the separation of Executive’s
employment with the Veritiv Group.

 



1

 

 

Without limiting the foregoing paragraph, Executive represents that he/she
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Veritiv
Group as of the date he/she signs this Release. This Release specifically
includes a waiver of rights and claims under the Age Discrimination in
Employment Act of 1967, as amended, and the Older Workers Benefit Protection
Act. Executive acknowledges that as of the date he/she signs this Release,
he/she may have certain rights or claims under the Age Discrimination in
Employment Act, 29 U.S.C. §626, and he/she voluntarily relinquishes any such
rights or claims by signing this Release.

 

Notwithstanding the foregoing provisions of this Section 5, nothing herein will
release the Veritiv Group from (i) any obligation under the Severance Plan,
including without limitation Section 4(a) of the Severance Plan; (ii) any
obligation to provide all benefit entitlements under any Company benefit or
welfare plan that were vested as of the Separation Date, including the Company’s
401(k) plan and the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended; and (iii) any rights or claims that relate to events or circumstances
that occur after the date that Executive executes this Release. In addition,
nothing in this Release is intended to interfere with Executive’s right to file
a charge with the Equal Employment Opportunity Commission or any state or local
human rights commission in connection with any claim Executive believes he/she
may have against the Releasees. However, by executing this Release, Executive
hereby waives the right to recover any remuneration, damages, compensation or
relief of any type whatsoever from the Company in any proceeding that Executive
may bring before the Equal Employment Opportunity Commission or any similar
state commission or in any proceeding brought by the Equal Employment
Opportunity Commission or any similar state commission on Executive’s behalf.

 

6.            Representations. Executive acknowledges and represents that, as an
employee of the Company and its affiliates, he/she has been obligated to, and
has been given the full and unfettered opportunity to, report timely to the
Company any conduct that would give rise to an allegation that the Company or
any affiliate has violated any laws applicable to its businesses or has engaged
in conduct which could otherwise be construed as inappropriate or unethical in
any way, even if such conduct is not, or does not appear to be, a violation of
any law. Executive acknowledges that a condition of the payment of the benefits
under Section 3 of this Release is his/her truthful and complete representation
to the Company regarding any such conduct, including but not limited to conduct
regarding compliance with the Company’s Code of Business Conduct and Ethics,
policies and procedures, and with all laws and standards governing the Company’s
business. Executive’s truthful and complete representation, based on his/her
thorough search of his/her knowledge and memory, is as follows: Executive has
not been directly or indirectly involved in any such conduct; no one has asked
or directed him/her to participate in any such conduct; and Executive has no
specific knowledge of any conduct by any other person(s) that would give rise to
an allegation that the Company or any affiliate has violated any laws applicable
to its businesses or has engaged in conduct which could otherwise be construed
as inappropriate or unethical in any way.

 



2

 

 

7.            Bar. Executive acknowledges and agrees that if he/she should
hereafter make any claim or demand or commence or threaten to commence any
action, claim or proceeding against the Releasees (with the exception of the
filing of charges of discrimination contemplated by Section 5 of this Release)
with respect to any cause, matter or thing which is the subject of the release
under Section 5 of this Release, this Release may be raised as a complete bar to
any such action, claim or proceeding, and the applicable Releasee may recover
from Executive all costs incurred in connection with such action, claim or
proceeding, including attorneys’ fees, along with the benefits set forth in
Section 4 of the Severance Plan.

 

8.            Nondisparagement. For a period of [24] [18] [12] months Executive
agrees not to disparage the Company or its officers, directors, employees,
shareholders, agents or products. The foregoing shall not be violated by
truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings). The
Company may seek appropriate equitable relief or bring a damages claim (based
upon provable injury) to enforce the provisions of this Section 8.

 

9.            Governing Law. This Release will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles.

 

10.         Acknowledgment. Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he/she has been
advised by the Company to seek the advice of legal counsel before entering into
this Release. Executive acknowledges that he/she was given a period of [21] [45]
calendar days within which to consider and execute this Release, and to the
extent that he/she executes this Release before the expiration of the [21] [45]
calendar day period, he/she does so knowingly and voluntarily and only after
consulting his/her attorney. Executive acknowledges and agrees that the promises
made by the Veritiv Group hereunder represent substantial value over and above
that to which Executive would otherwise be entitled.

 

11.          Revocation. Executive has a period of 7 calendar days following the
execution of this Release during which Executive may revoke this Release by
delivering written notice to the Company pursuant to Section 16 of the Severance
Plan. This Release will not become effective or enforceable until such
revocation period has expired. Executive understands that if he/she revokes this
Release, it will be null and void in its entirety, and he/she will not be
entitled to any payments or benefits provided in this Release, including without
limitation under Section 3 of the Release.

 



3

 

 

12.          Miscellaneous. This Release, together with the Severance Plan and
any agreements concerning restrictive covenants referenced in Section 7 of the
Severance Plan, represents the final and entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
negotiations and discussions between the parties hereto and/or their respective
counsel with respect to the subject matter hereof. Executive has not relied upon
any representations, promises or agreements of any kind except those set forth
herein in signing this Release. In the event that any provision of this Release
should be held to be invalid or unenforceable, each and all of the other
provisions of this Release will remain in full force and effect. If any
provision of this Release is found to be invalid or unenforceable, such
provision will be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law. Executive agrees to execute
such other documents and take such further actions as reasonably may be required
by the Veritiv Group to carry out the provisions of this Release.

 

13.          Counterparts. This Release may be executed by the parties hereto in
counterparts (including by means of facsimile or other electronic transmission),
each of which will be deemed an original, but all of which taken together will
constitute one original instrument.

 

IN WITNESS WHEREOF, the parties have executed this Release on the date first set
forth above.

 

  VERITIV CORPORATION       By:                             Its:  

 

  EXECUTIVE        

 



4

 